SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1041
CA 13-01445
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


JENNIFER L. RECH, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

MICHAEL B. RECH, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


ZDARSKY, SAWICKI & AGOSTINELLI, LLP, BUFFALO (GERALD T. WALSH OF
COUNSEL), FOR DEFENDANT-APPELLANT.

EVANS & FOX LLP, ROCHESTER (MATTHEW M. PISTON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

KIMBERLY W. WEISBECK, ATTORNEY FOR THE CHILD, ROCHESTER.


     Appeal from an order of the Supreme Court, Monroe County (John M.
Owens, J.), entered April 17, 2013 in a divorce action. The order,
among other things, distributed the marital assets.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Aho, 39 NY2d 241, 248).




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court